Exhibit 10.60

Forms of Time Sharing Agreements

AIRCRAFT TIME SHARING AGREEMENT

THIS AIRCRAFT TIME SHARING AGREEMENT is made and entered into as of
[                ], by and between Comcast Corporation, a corporation organized
and existing under the laws of the Commonwealth of Pennsylvania (“TIMESHAROR”),
and the individual signatory hereto (“TIMESHAREE”).

WITNESSETH:

WHEREAS, TIMESHAROR is the operator of the aircraft set forth on Schedule 1
hereto bearing the Federal Aviation Administration (“FAA”) Registration numbers
and Manufacturer’s Serial numbers set forth thereon (the “Aircraft”);

WHEREAS, TIMESHAREE desires use of the Aircraft;

WHEREAS, TIMESHAROR desires to make the Aircraft available to TIMESHAREE, from
time to time, on a time sharing basis in accordance with Section 91.501 of the
Federal Aviation Regulations (“FARs”); and

WHEREAS, TIMESHAROR reserves the right to make the Aircraft available to
TIMESHAREE on terms other than those contained herein;

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

1. Provision of Aircraft. TIMESHAROR agrees to provide the Aircraft to
TIMESHAREE on a time sharing basis in accordance with the provisions of Sections
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs for the period commencing
upon execution of this Agreement and continuing until terminated pursuant to
Paragraph 5 below or by mutual agreement of the parties. The parties agree that
TIMESHAROR may amend Schedule 1 hereto without the consent of TIMESHAREE from
time to time as it deems appropriate.

2. Reimbursement of Expenses. For each flight conducted under this Agreement,
subject to the terms of TIMESHAROR’S aircraft use policy, TIMESHAREE shall pay
TIMESHAROR [the lesser of (i) the value of the flight calculated in accordance
with the SIFL rate formula adopted by the Internal Revenue Service for personal
use by TIMESHAREE or (ii)] the sum of the expenses of operating such flight to
the extent permitted by FAR 91.501(d); i.e. the sum of the expenses set forth in
subparagraphs (a)-(j) below:

(a) fuel, oil, lubricants and other additives;



--------------------------------------------------------------------------------

(b) travel expenses of the crew, including food, lodging and ground
transportation;

(c) hangar and tie-down costs away from the Aircraft’s base of operation;

(d) insurance obtained for the specific flight;

(e) landing fees, airport taxes and similar assessments;

(f) customs, foreign permit and similar fees directly related to the flight;

(g) in-flight food and beverages;

(h) passenger ground transportation;

(i) flight planning and weather contract services; and

(j) an additional charge equal to one hundred percent (100%) of the expenses
listed in subparagraph (a) above.

3. Operational Authority and Control. TIMESHAROR shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights and shall retain full authority and control, including exclusive
operational control and possession of the Aircraft, at all times during the term
of this Agreement.

4. Aircraft Maintenance. TIMESHAROR shall be solely responsible for securing
scheduled and unscheduled maintenance, preventive maintenance and required or
otherwise necessary inspections of the Aircraft.

5. Termination. Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective ten (10) days
from the date of the notice; provided that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations or insurance requirements.

6. Entire Agreement. This agreement embodies the entire agreement and
understanding of the parties and, as of its effective date, and terminates and
supersedes all prior or independent agreements and understandings between the
parties covering the same subject matter, including, without limitation, the
prior Aircraft Time Sharing Agreement between the parties.

7. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:

(a) THE AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED WITHIN THE 12-MONTH PERIOD
PRECEDING THE DATE OF

 

2



--------------------------------------------------------------------------------

THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FEDERAL AVIATION REGULATIONS
PART 91 AND TIMESHAROR CERTIFIES THAT ALL APPLICABLE REQUIREMENTS FOR THE
AIRCRAFT’S MAINTENANCE AND INSPECTION UNDER PART 91 OF THE FEDERAL AVIATION
REGULATIONS HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT.

(b) TIMESHAROR, WHOSE ADDRESS AND AUTHORIZED SIGNATURE APPEAR BELOW, AGREES,
CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE AIRCRAFT ARE OPERATED UNDER THIS
AGREEMENT, TIMESHAROR SHALL BE KNOWN AS, CONSIDERED AND SHALL IN FACT BE THE
OPERATOR OF THE AIRCRAFT AND THAT TIMESHAROR UNDERSTANDS ITS RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

TIMESHAROR: Comcast Corporation

 

By:

 

 

  Name:   Title:  

Address:  One Comcast Center

                Philadelphia, PA 19103

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. TIMESHAROR FURTHER CERTIFIES THAT
IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT TO: FEDERAL
AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTN. TECHNICAL SECTION,
P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125, WITHIN 24 HOURS AFTER ITS
EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE FEDERAL AVIATION
REGULATIONS.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written. The persons signing below warrant
their authority to sign.

 

TIMESHAROR:

Comcast Corporation

  TIMESHAREE: By:  

 

  By:  

 

  Name:     Name:   Title:    

 

3



--------------------------------------------------------------------------------

Schedule 1

Aircraft

 

Aircraft

 

FAA Registration No.

 

Manufacturer Serial No.

[        ]

  [        ]   [        ]

[        ]

  [        ]   [        ]

[        ]

  [        ]   [        ]

 

4



--------------------------------------------------------------------------------

TIME SHARING AGREEMENT

This Time Sharing Agreement (this “Agreement”) is dated [                    ],
by and between Comcast Corporation, a corporation organized and existing under
the laws of the Commonwealth of Pennsylvania (“Company”), and
[                    ], an individual (“Timesharee”).

RECITALS

WHEREAS, Company is the registered owner of an undivided twelve and one-half
percent (12.5%) interest in that certain [                ] civil aircraft
bearing United States Registration Number [                ] and manufacturer’s
serial number [                ] (the “Aircraft”);

WHEREAS, pursuant to a Fractional Ownership Program Management Services
Agreement, dated March 18, 2011 (the “Management Agreement”), between Company
and NetJets Aviation, Inc. (the “Manager”), Company employs a management company
to manage and maintain the Aircraft with a fully qualified crew;

WHEREAS, the Aircraft is subject to a Master Dry-Lease Aircraft Exchange
Agreement, dated March 18, 2011 (the “Exchange Agreement”), among the Company,
NetJets Services, Inc. and certain other owners of aircraft;

WHEREAS, pursuant to the Exchange Agreement and Management Agreement, the
Manager has the option of providing the Aircraft, or a similar aircraft, to be
operated by Company consistent with the terms and conditions of the Exchange
Agreement and Management Agreement; and the term “Aircraft,” when used herein,
shall include the Aircraft or any aircraft made available by Manager to Company
under the Exchange Agreement and Management Agreement;

WHEREAS, Timesharee desires to lease the Aircraft from Company from time to time
on a time-sharing basis as defined in Sections 91.501(b)(6), 91.501(c)(1) and
91.501(d) of the Federal Aviation Regulations (“FARs”);

WHEREAS, Company reserves the right to make the Aircraft available to Timesharee
on terms other than those contained herein; and

WHEREAS, Section FAR 91.501(b)(10) authorizes fractional owners to enter into
time sharing agreements authorized by Section 91.501(b)(6).

NOW, THEREFORE, in consideration of the foregoing, and the other promises
contained herein, the parties, intending to be legally bound hereby, agree as
follows:

1. Company agrees to lease the Aircraft to Timesharee on a non-exclusive basis
from time to time as mutually agreed between the parties pursuant to the
provisions of FAR 91.501(c)(1) and to provide a fully qualified flight crew for
all operations conducted under this Agreement. This Agreement shall be effective
on the date set forth above and shall remain in effect until terminated by
either party upon ten (10) days prior written notice to the other.

 

5



--------------------------------------------------------------------------------

2. For each flight, including if so determined by Company, positioning,
de-positioning, or intervening ferry flights conducted under this Agreement,
Timesharee shall pay Company the amounts determined pursuant to Company’s
aircraft use policy but in no event in excess of the amounts permitted by FAR
91.501(d).

3. Timesharee will provide Company with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible, and in any
case, at least 24 hours in advance of Timesharee’s planned departure (unless
Company agrees to a shorter notice in a particular case in its discretion).
Requests for flight time shall be in a form, whether written or oral, mutually
convenient to, and agreed upon by the parties. In addition to the proposed
schedules and flight times, Timesharee shall provide at least the following
information for each proposed flight prior to scheduled departure as required by
the Company or Company’s flight crew:

(a) proposed departure point;

(b) destination;

(c) date and time of flight;

(d) the number, name, and relationship to the Timesharee of anticipated
passengers;

(e) the nature and extent of luggage and/or cargo to be carried;

(f) the date and time of return flight, if any; and

(g) any other information concerning the proposed flight that may be pertinent
or required by Company or Company’s flight crew.

4. Company shall have final authority over the scheduling of the Aircraft,
provided, however, that Company will use all reasonable efforts to accommodate
Timesharee’s requests and to avoid conflicts in scheduling. It is understood
that Company shall not be obligated to retain or contract for additional flight
crew or maintenance personnel or equipment in order to accommodate Timesharee’s
schedule requests.

5. Consistent with Company’s operational control responsibilities set forth in
Section 7 below, Company shall be solely responsible for causing the Manager to
secure maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command. The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
that in his or her judgment would compromise the safety of the flight.

 

6



--------------------------------------------------------------------------------

6. For each flight conducted under this Agreement, the Aircraft will be under
the command of a qualified flight crew. All flight operations by or on behalf of
the Timesharee under this Agreement shall be conducted under Part 91 of the FAR.
Company shall have and exercise exclusive operational control of the Aircraft
during all phases of all flights performed under this Agreement, including,
without limitation, all flights during which Timesharee, and/or his or her
guests or designees are on-board the Aircraft.

7. Timesharee specifically agrees that the flight crew, in its sole discretion,
may terminate any flight, refuse to commence any flight, or take other action
which in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Timesharee or any
other person. The parties further agree that Company shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement for
any reason whatsoever.

8. Timesharee warrants that:

(a) he or she will use the Aircraft for and on account of his or her own
business or personal use only, and will not use the Aircraft for the purpose of
providing transportation of passengers or cargo in air commerce for compensation
or hire or in violation of the Management Agreement, the Exchange Agreement,
applicable FARs or any other agreements entered into by Company relating to the
Aircraft;

(b) he or she will refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Timesharee to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and

(c) during the term of this Agreement, he or she will, and will cause any
passengers in his party to, abide by and conform to all such laws, governmental
and airport orders, rules and regulations, as shall from time to time be in
effect relating in any way to the use of the Aircraft by a timesharing lessee.

9. The Company assumes and shall bear the entire risk of loss, theft,
confiscation, damage to, or destruction of the Aircraft from any cause
whatsoever.

10. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Columbus, Ohio.

11. Neither this Agreement nor any party’s interest herein shall be assignable
to any other party whatsoever. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, and their respective heirs, representatives
and successors.

 

7



--------------------------------------------------------------------------------

12. This Agreement constitutes the entire agreement of the parties with respect
to the time share of the Aircraft as set forth herein. This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania.

13. This Agreement is subject and subordinate to the rights and interests of any
person or entity providing financing in respect of the Aircraft, whether
pursuant to a loan, lease or other financing arrangement, and to the terms of
any documents evidencing the same.

14. Company shall be solely responsible for causing Manager to maintain in full
force and effect throughout the term of this Agreement aircraft liability
insurance in respect of the Aircraft in an amount consistent with the terms of
the Management Agreement. Company shall cause Manager to have Timesharee named
as an additional insured on such liability policy.

15. TRUTH IN LEASING STATEMENT

THE AIRCRAFT, [                ] aircraft bearing MANUFACTURER’S SERIAL NUMBER
[                ] CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION
AS [                ] , HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART
91.409(f)(3) AND PART 135 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS
LEASE.

COMPANY CERTIFIES THAT (BASED UPON THE REPRESENTATION OF THE MANAGER OF THE
AIRCRAFT) THAT THE AIRCRAFT IS IN COMPLIANCE WITH ALL APPLICABLE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR OPERATIONS TO BE CONDUCTED UNDER THIS LEASE. THE
AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91.409(f)(3) AND PART
135 FOR OPERATIONS TO BE CONDUCTED UNDER THIS LEASE.

COMCAST CORPORATION, A PENNSYLVANIA CORPORATION, CERTIFIES AND ACKNOWLEDGES THAT
WHENEVER THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, COMCAST CORPORATION
SHALL BE KNOWN AS, CONSIDERED AND SHALL IN FACT BE RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT IDENTIFIED AND TO BE OPERATED UNDER THIS LEASE. EACH
PARTY CERTIFIES THAT IT UNDERSTANDS ITS RESPECTIVE RESPONSIBILITIES, IF ANY, FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS. I, THE UNDERSIGNED,
Arthur R. Block, AS SENIOR VICE PRESIDENT OF COMCAST CORPORATION, CERTIFY THAT
COMCAST CORPORATION IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT FOR
OPERATIONS TO BE CONDUCTED UNDER THIS LEASE AND THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

EACH PARTY UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL
CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

8



--------------------------------------------------------------------------------

THE ADDRESS OF COMCAST CORPORATION IS ONE COMCAST CENTER, PHILADELPHIA,
PENNSYLVANIA 19103-2838.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMCAST CORPORATION By:         Name:   Title:

TIMESHAREE By:         Name:   Address:

 

10